PER CURIAM.
By one notice of appeal, appellant seeks review of two final orders denying two separate petitions for post conviction relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The notice of appeal, concerns criminal case No. 43396 heard before Judge M. W. Overstreet and criminal case No. 45183 heard before Judge Frank Smith. Judge Parker Lee McDonald separately denied the post conviction motions in both cases.
 Separate notices of appeal are necessary to review separate judgments. See Simring v. State, Fla.1955, 77 So.2d 833; Rocklin v. State, Fla.1952, 61 So.2d 484. It is therefore the order of this court, sua sponte, that the appellant shall have thirty days to amend his notice of appeal by expunging and eliminating one of the file numbers so that the notice of appeal is addressed only to one of the judgments. Failure to do so will result in both purported appeals being dismissed.
It is so ordered.
ALLEN, Acting C. J., and WHITE and ANDREWS, JJ., concur.